
	
		III
		112th CONGRESS
		1st Session
		S. RES. 162
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2011
			Mr. Menendez (for
			 himself, Mr. Durbin,
			 Mr. Franken, Mr. Kerry, Mr.
			 Lautenberg, Mr. Merkley,
			 Mr. Sanders, Ms. Snowe, Ms.
			 Stabenow, Mr. Whitehouse, and
			 Mr. Lieberman) submitted the following
			 resolution; which was referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that
		  stable and affordable housing is an essential component of an effective
		  strategy for the prevention, treatment, and care of human immunodeficiency
		  virus, and that the United States should make a commitment to providing
		  adequate funding for the development of housing as a response to the acquired
		  immunodeficiency syndrome pandemic.
	
	
		Whereas adequate and secure housing for people with human
			 immunodeficiency virus or acquired immunodeficiency syndrome (referred to in
			 this preamble as HIV/AIDS) is a challenge with global dimensions,
			 and adequate housing is one of the greatest unmet needs of people in the United
			 States with HIV/AIDS;
		Whereas growing empirical evidence shows that
			 socioeconomic status and structural factors such as access to adequate housing
			 are key determinants of health;
		Whereas the link between poverty, disparities in the risk
			 of human immunodeficiency virus (referred to in this resolution as
			 HIV) infection, and health outcomes is well established, and new
			 research demonstrates the direct relationship between inadequate housing and
			 greater risk of HIV infection, poor health outcomes, and early death;
		Whereas rates of HIV infection are 3 to 16 times higher
			 among people who are homeless or have an unstable housing situation, 70 percent
			 of all people living with HIV/AIDS report an experience of homelessness or
			 housing instability during their lifetime, and the HIV/AIDS death rate is 7 to
			 9 times higher for homeless adults than for the general population;
		Whereas poor living conditions, including overcrowding and
			 homelessness, undermine safety, privacy, and efforts to promote self-respect,
			 human dignity, and responsible sexual behavior;
		Whereas people who are homeless or have an unstable
			 housing situation are 2 to 6 times more likely to use hard drugs, share
			 needles, or exchange sex for money and housing than similar persons with stable
			 housing, because the lack of stable housing directly impacts the ability of
			 people living in poverty to reduce HIV risk behaviors;
		Whereas, in spite of the evidence indicating that adequate
			 housing has a direct positive effect on HIV prevention, treatment, and health
			 outcomes, the housing resources devoted to the national response to HIV/AIDS
			 have been inadequate, and housing has been largely ignored in policy
			 discussions at the international level; and
		Whereas, in 1990, Congress recognized the housing needs of
			 people with HIV/AIDS when it enacted the AIDS Housing Opportunity Act (42
			 U.S.C. 12901 et seq.), commonly referred to as the Housing Opportunities
			 for Persons with AIDS Program or HOPWA Program, as part
			 of the Cranston-Gonzalez National Affordable Housing Act (Public Law 101–625;
			 104 Stat. 4079), and the HOPWA program currently serves approximately 60,000
			 households: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)stable and
			 affordable housing is an essential component of an effective strategy for human
			 immunodeficiency virus prevention, treatment, and care; and
			(2)the United States should make a commitment
			 to providing adequate funding for the development of housing as a response to
			 the acquired immunodeficiency syndrome pandemic.
			
